DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, 11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al. (US Pub. No. 2014/0203305 A1).
As to claim 1, Kawano teaches an optoelectronic device, comprising: a substrate (#50 in Fig. 2, #250 in Fig. 13); a plurality of light emitting chips (#10 in Fig. 2 and in ¶ [0040], Fig. 13), disposed on the substrate and electrically connected to the substrate; a first annular structure (#221 in Fig. 13 and in ¶ [0086]), disposed on the substrate and around the plurality of light emitting chips; a first wavelength conversion layer (#231 in Fig. 13 and in ¶ [0086]), disposed in the first annular structure and covering the plurality of light emitting chips; a second annular structure (#222 in Fig. 13 and in ¶ [0086]), disposed on the substrate and around the light emitting chips, and further being in contact with the first annular structure (Fig. 13); and a second wavelength conversion layer (#232 in Fig. 13 and in ¶ [0086]), disposed in the second annular structure and covering the first wavelength conversion layer and the plurality of light emitting chips, wherein a material of a wavelength conversion substance contained in the second wavelength conversion layer is different from that of a wavelength conversion substance contained in the first wavelength conversion layer (¶ [0050] for multiple different fluorescent materials, [0086], “instead of mixing all the fluorescent material into a single layer, it can be divided among layers”),
wherein the first annular structure is provided with an inner surface, and outer surface opposite to the inner surface, a top surface connected between the inner surface and the outer surface and a bottom surface opposite to the top surface; the second annular structure is disposed around the first annular structure and in contact with the outer surface of the first annular structure (Fig. 13); the inner surface of the first annular structure is in contact with the first wavelength conversion layer (Fig. 13), the top surface of the first annular structure is in direct contact with the second wavelength conversion layer (Fig. 13, but best seen and explained by Fig. 9 and in the response to arguments below), and the bottom surface of the first annular structure is in contact with the substrate (Fig. 13).
As to claim 3 and 13, Kawano teaches the second wavelength conversion layer is in direct contact with a top surface of the first wavelength conversion layer facing away from the substrate (Fig. 13).
As to claims 4 and 14, the top surface of the first wavelength conversion layer is a plane or an outwardly convex surface (Fig. 13).
As to claim 5, Kawano teaches a thickness of the second annular structure on the substrate is greater than a thickness of the first annular structure on the substrate (Fig. 13, ¶ [0062]).  
As to claim 6, Kawano teaches a material of the first annular structure is different from a material of the second annular structure (¶ [0062]).   
As to claim 21, Kawano teaches an inner surface of the second annular structure close to the first annular structure, the top surface of the first annular structure and a top surface of the first wavelength conversion layer facing away from the substrate together define an accommodating space, and the second wavelength conversion layer fills the accommodating space (Fig. 13).
As to claim 23, Kawano teaches wherein a thickness of the first annular structure on the substrate is 10%-80% of a thickness of the second annular structure on the substrate (Fig. 13).
As to claims 11, 15, 16, 24 and 26 these claims contain the generic method steps of producing the device of claims 1, 5, 6, 21 and 23 respectively. They are similarly anticipated for with the same citations as above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US Pub. No. 2014/0203305 A1).
As to claims 7 and 17, Kawano teaches the material of the first annular structure is made of a visible light transparent material, and the material of the second annular structure is made of a visible light opaque material (silicone resin with a white hue in ¶ [0060]). It is the Examiner’s position that Kawano teaches the limitations of the claim because a silicone resin has a visible light transparency and the mixed in material which gives it a white hue is an opaque material. Further, it would have been obvious to one of ordinary skill in the art to choose between transparent and reflective (opaque) materials in order to create a particular designed light output from the device.
As to claims 10 and 20, Kawano teaches a substrate which comprises at least an insulating layer and circuit layer with light emitting chips electrically connected to the circuit layer (¶ [0041]). Further, one of the mold frames or additional resin layers of Fig. 13 could be seen as a protective layer. While Kawano is silent about the substrate comprising a metal base, the Applicant appears to be describing a metal core printed circuit board which is well known in the art. It would have been obvious to one of ordinary skill in the art to use a metal core printed circuit board as the substrate of Kawano since they are known in the art for heat dissipation and ease of wiring for LED lighting devices.




Allowable Subject Matter
Claims 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
The Applicant argued the following:
1. Kawano is silent about the first mold frame being in direct contact with the second resin layer.
2. Kawano is silent about “a material of a wavelength conversion substance contained in the second wavelength conversion layer is different from that of a wavelength conversion substance contained in the first wavelength conversion layer.”
3. The invention yields unpredictable results of luminance uniformity because the first wavelength conversion layer will not climb up to the inner surface of the side wall of the second annular structure.
While the Applicant’s arguments have been fully considered they are not persuasive for the following reasons:
1. Kawano implicitly teaches the top surface of the first annular structure is in direct contact with the second wavelength conversion layer. Kawano teaches a method of forming a device in wherein resin can be filled to a height approximately equal to the top of the mold frame to form each resin layer (¶ [0086]). Kawano notes that the top of the mold frame does not necessarily mean the absolute highest point on the mold frame but rather points to the part of the mold frame at essentially the same height as the surface of the liquid resin. The top of the mold frame indicates the height of the part of the mold frame that delineates the region filled with resin (¶ [0058]). Put another way, the first resin layer is not filled above the first mold frame. Similarly, Fig. 9 shows that it is desirable to form the second mold frame to avoid covering the first resin layer with the bottom edge of the second mold frame (¶ [0065]). Since the first resin does not cover the top of the first mold frame, and the second mold frame does not extend to cover the first resin layer, the top of the first mold frame is left exposed to come into direct contact with a second resin layer upon its formation.
2. Kawano teaches the wavelength conversion material can be one of several phosphors (¶ [0050]) and that multiple wavelength conversion materials can be used together in the device (¶ [0050]). Kawano also teaches that when there are multiple resin layers, instead of mixing all the fluorescent material into a single layer, it can be divided among layers (¶ [0086]). This is done to improve excitation efficiency by utilizing the different fluorescent materials absorption and reflection spectra characteristics. That is, by separating out certain fluorescent materials, it is possible to avoid certain wavelength converters from absorbing already converted light and ruining efficiency.
3. Kawano is used as a 102 rejection so the Applicant’s unexpected results argument is not persuasive. However, the Examiner notes that Kawano teaches drying the first resin layer before forming the second mold frame so that the resin does not creep up onto the second mold frame (¶ [0056]). The Applicant’s results are not unexpected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875